DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Fifteen (15) sheets of formal drawings were filed on 03/08/2020 and have been accepted by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited on attached form PTO-892 is most relevant prior known, however, the invention of Claims 1-20 distinguishes over the prior of record for the following reasons: The closest prior art record belongs to the US Patent Application Publication to Childers 2015/0226922US.
In regards to Claims 1, 15, and 17 Childers teaches an optical assembly fiber holder having a ferrule a channel wherein a fiber is inserted, a middle portion, and a second opening.
Childers does not teach an optical assembly “the plurality of optical fiber receiving features disposed in the middle portion of the main body and configured to receive at least two optical fibers” and “a front portion between the middle portion and the front end, the front portion including a first rearward facing surface inside the ferrule at a non-perpendicular angle to a longitudinal axis of the at least two optical fibers received in the main body, said first rearward facing surface positioned inside the fiber optic ferrule such that the longitudinal axis passes therethrough and exposed to an optical medium different from that of the optical fiber ferrule” along with other limitations as recited in claims 1, 15, and 17.
Claims 2-14 depends on claim 1. Claims 16 depends on claim 15. Claims 18-20 depends on Claim 17. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/HOANG Q TRAN/Examiner, Art Unit 2874  



/SUNG H PAK/Primary Examiner, Art Unit 2874